ICJ_045_TemplePreahVihear_KHM_THA_1960-06-10_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)

ORDER OF 10 JUNE 1960

1960

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU TEMPLE DE
PREAH VIHEAR

(CAMBODGE c. THAILANDE)

ORDONNANCE DU 10 JUIN 1960
This Order should be cited as follows:

“Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand),
Order of 10 June 1960: I.C.]. Reports 1960, p. 180.”

La présente ordonnance doit étre citée comme suit:

« Affaire du Temple de Préah Vihéar
(Cambodge c. Thailande),
Ordonnance du 10 juin 1960: C. I. J. Recueil 1960, p. 180. »

 

Sales number 9 30
N° de vente: 4

 

 

 
180

INTERNATIONAL COURT OF JUSTICE

1960
10 June

General List: YEAR 1960

No. 45

10 June 1960

CASE CONCERNING THE
TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court;

Having regard to the Order of 5 December 1959 fixing 23 May
1960 as the time-limit for the filing of the Counter-Memorial of the
Government of Thailand;

Whereas, within the time-limit so fixed, the Government of
Thailand filed certain Preliminary Objections to the jurisdiction of
the Court;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit has to be fixed for the presentation
by the other Party of a written statement of its Observations and
Submissions on the Preliminary Objections;

Fixes 22 July 1960 as the time-limit within which the Govern-
ment of Cambodia may present a written statement of its Obser-
vations and Submissions on the Objections raised by the Govern-
ment of Thailand.

4
I8I TEMPLE OF PREAH VIHEAR (ORDER OF 10 VI 60)

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this tenth day of June,
one theusand nine hundred and sixty, in three copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the Government of Cambodia and to the Government
of Thailand, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
